DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 12/2/2020 claims 1-2, 4-5, 7-13, 15-23 are pending examination and claims 3, 6, and 14 are canceled.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A respiratory controller” as discussed in claims 1, 11, 12, 14, and 21.  When referring back to the original discloser the respiratory controller is discussed in paragraphs 38-39 and is referred to as drawing label 21a, this device is used to control the respiration and motion of air in and out of a tube, this is understood to be the computer software used to communicate how the lungs should inflate and deflate.
“A fluid controller” as discussed in claims 1, 6, and 21.  When referring back to the original disclosure the fluid controller is discussed in paragraphs 45-46 and is intended to move fluids to the lungs and other locations in the body, the fluid controller is denoted by drawing label 22a.
“A housing unit” as discussed in claims 1, 13, 20 and 21.  When referring back to the original disclosure the housing unit is discussed in paragraphs 33- 39 where the housing unit is the box used to hold the simulated lungs denoted by drawing label 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956).
In regards to claim 1, Nguyen discloses, “A system comprising: a housing unit configured to simulate the chest cavity of a patient (Fig. 3 label 301 the enclosure which the lungs is in, this would simulate the chest cavity, para. 29 the lung model in an enclosure used to simulate a person’s body); at least one simulated lung located within the housing unit (para. 29 Fig. 3 label 307 the lung model being inside the housing unit 301), the at least one simulated lung including a plurality of airways (Fig. 3, label 309 simulating the main bronchus, that splits into two separate lungs as shown in the drawings, also seen in Fig. 1 labels 108 and 110, para. 18 the enclosure could contain a separator which would separate the two main lobes and that separator would be a triangle or pyramid structure, this is similar to the shape the two bronchi form when they branch away from the trachea to the two main lungs, it is also discussed that catheters and other instruments can be inserted into the lungs through the airways), and an exterior of the at least one simulated lung being sealed from the atmosphere by the housing unit (para. 29 the lungs is enclosed in the box); a (Fig. 3 the bronchi split to control two different lungs as shown in the drawings, para. 29 the vacuum pump 302 connected by 310, the vacuum pump helps regulate the enclosure 301, when the vacuum is applied the pressure surrounding the lung would be a negative pressure simulating inhalation, or inspiration, and then when the vacuum is removed the pressure around the lung would be a positive pressure causing it to expand and simulate expiration or exhalation, para. 19 states in further detail how the vacuum pump works); a fluid controller configured to control administration of a fluid to the at least one simulated lung (Fig. 3 label 304 connected to label 311 which is able to pump the air in and out of the lungs, this would be the fluid controller, para. 29 the function of the fluid controller);” but fails to disclose, “a locatable catheter configured to be navigated within the plurality of airways of the at least one simulated lung to target tissue within the at least one simulated lung;” and “a computing device configured to: generate a three-dimensional (3D) model of the at least one simulated lung based on imaging of the at least one simulated lung; register the 3D model with the plurality of airways of the at least one simulated lung based on navigation of the locatable catheter within the plurality of airways of the at least one simulated lung; identify a location of the pleura of the at least one simulated lung in the 3D model; determine a distance between a location of a distal end portion of the locatable catheter and the identified location of the pleura; 2Application No. 15/700,268Docket No.: 356773.USU1 (1988-270) determine a direction between the location of the distal end portion of the locatable catheter and the identified location of the pleura; and display an indication of the determined distance and the determined direction.”  Carlson teaches, “a locatable catheter (para. 43 discusses an instrument system such as a catheter 202) configured to be navigated within the plurality of airways of [an] at least one para. 61-62 discusses the medical instrument, 154 in this case the catheter, is tracked throughout the movement of the airways, 156, of the model lung system, 152, and shown on the display system 150, this is shown on fig. 4);” and “a computing device (para. 31 a computing system works with a visualization system to track and present the location of a particular catheter/ endoscopic component) configured to: generate a three-dimensional (3D) model of the at least one simulated lung based on imaging of the at least one simulated lung (para. 39 the control system, 112, creates a three-dimensional image of the lung and the different airways as well as the location of the catheter based on prior images taken of the lung such as a CT, MRI, ultrasound, etc.); register the 3D model with the plurality of airways of the at least one simulated lung based on navigation of the locatable catheter within the plurality of airways of the at least one simulated lung (para. 38-40 discussing how the system is able to track the catheter system within the body, para. 60-62 specifically discusses how the system is able to track and present an image of the catheter system within the airways); identify a location of the pleura of the at least one simulated lung in the 3D model (para. 63 discusses identifying the distance between the catheter tip and the area of interest such as the pleural space, under broadest reasonable interpretation the area of interest being the pleural space it is understood that the system is able to identify this region); determine a distance between a location of a distal end portion of the locatable catheter and the identified location of the pleura (para. 63 discusses how the system is able to locate the tip of the catheter in the airway and the distance between the distal tip and the area of interest such as the pleural space); 2Application No. 15/700,268Docket No.: 356773.USU1 (1988-270)determine a direction between the location of the distal end portion of the locatable catheter and the identified location of the pleura (para. 63 discusses that the location of the tip can be determined, para. 64-65 discusses how the displacement of the instrument is determined as it moves through the lung, inherently displacement is a vector so it contains a direction); and display an indication of the determined distance and the determined direction (Fig. 4 presents an image of the lung, 152, and the location of the catheter in the lung, 154, para. 60-63 discusses displaying an image of the lung and presenting the image of the catheter as it moves through the airway, the system is able to determine the distance and location of the tip, under broadest reasonable interpretation the current system displaying the movement and location of the catheter would display the distance and direction of the catheter because the direction of motion is displayed based on the shown movement and the location of the tip would be displayed which in turn would mean that the distance from the pleural is determined based on the image).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the computerized system displaying a tracked image of a locatable catheter, as taught by Carlson, with the lung simulation system, as disclosed by Nguyen, for the purpose of creating a training device that allows for users to practice identifying how to manipulate a catheter on a simulated device system with providing feedback in order to get more practice before practicing on a live patient.
In regards to claim 21, Nguyen discloses, “A training system for lung procedures, comprising: a housing unit configured to simulate the chest cavity of a patient (Fig. 3 label 301 the enclosure which the lungs is in, this would simulate the chest cavity, para. 29 the lung model in an enclosure used to simulate a person’s body); a simulated lung disposed within the housing unit (para. 29 Fig. 3 label 307 the lung model being inside the housing unit 301, para. 18 states the lung model is used to test different instruments such as catheters and bronchoscopes); a respiratory controller configured to control inspiration and expiration of air (Fig. 3 the bronchi split to control two different lungs as shown in the drawings, para. 29 the vacuum pump 302 connected by 310, the vacuum pump helps regulate the enclosure 301, when the vacuum is applied the pressure surrounding the lung would be a negative pressure simulating inhalation, or inspiration, and then when the vacuum is removed the pressure around the lung would be a positive pressure causing it to expand and simulate expiration or exhalation, para. 19 states in further detail how the vacuum pump works); a fluid controller configured to control administration of fluids to the simulated lung (Fig. 3 label 304 connected to label 311 which is able to pump the air in and out of the lungs, this would be the fluid controller, para. 29 the function of the fluid controller);” but fails to disclose, “a catheter configured to be navigated within a plurality of airways of the simulated lung to target tissue within the simulated lung;” and “and a computing device configured to:5Application No. 15/700,268Docket No.: 356773.USU1 (1988-270) generate a three-dimensional (3D) model of the simulated lung based on imaging of the simulated lung; register the 3D model with the plurality of airways of the simulated lung based on navigation of the catheter within the plurality of airways of the simulated lung; identify a location of the pleura of the simulated lung in the 3D model; determine a distance between a location of a distal end portion of the catheter and the identified location of the pleura; determine a direction between the location of the distal end portion of the catheter and the identified location of the pleura; and display an indication of the determined distance and the determined direction.”  Carlson teaches, “a catheter (para. 43 discusses an instrument system such as a catheter 202) configured to be navigated within a plurality of airways of the simulated lung to target tissue within the simulated lung (para. 61-62 discusses the medical instrument, 154 in this case the catheter, is tracked throughout the movement of the airways, 156, of the model lung system, 152, and shown on the display system 150, this is shown on fig. 4);” and “and a computing device (para. 31 a computing system works with a visualization system to track and present the location of a particular catheter/ endoscopic component) configured to:5Application No. 15/700,268Docket No.: 356773.USU1 (1988-270) generate a three-dimensional (3D) model of the simulated lung based on imaging of the simulated lung (para. 39 the control system, 112, creates a three-dimensional image of the lung and the different airways as well as the location of the catheter based on prior images taken of the lung such as a CT, MRI, ultrasound, etc.); register the 3D model with the plurality of airways of the simulated lung based on navigation of the catheter within the plurality of airways of the simulated lung (para. 38-40 discussing how the system is able to track the catheter system within the body, para. 60-62 specifically discusses how the system is able to track and present an image of the catheter system within the airways); identify a location of the pleura of the simulated lung in the 3D model (para. 63 discusses identifying the distance between the catheter tip and the area of interest such as the pleural space, under broadest reasonable interpretation the area of interest being the pleural space it is understood that the system is able to identify this region); determine a distance between a location of a distal end portion of the catheter and the identified location of the pleura (para. 63 discusses identifying the distance between the catheter tip and the area of interest such as the pleural space, under broadest reasonable interpretation the area of interest being the pleural space it is understood that the system is able to identify this region); determine a direction between the location of the distal end portion of the catheter and the identified location of the pleura (para. 63 discusses that the location of the tip can be determined, para. 64-65 discusses how the displacement of the instrument is determined as it moves through the lung, inherently displacement is a vector so it contains a direction); and display an indication of the determined distance and the determined direction (Fig. 4 presents an image of the lung, 152, and the location of the catheter in the lung, 154, para. 60-63 discusses displaying an image of the lung and presenting the image of the catheter as it moves through the airway, the system is able to determine the distance and location of the tip, under broadest reasonable interpretation the current system displaying the movement and location of the catheter would display the distance and direction of the catheter because the direction of motion is displayed based on the shown movement and the location of the tip would be displayed which in turn would mean that the distance from the pleural is determined based on the image).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the computerized system displaying a tracked image of a locatable catheter, as taught by Carlson, with the lung simulation system, as disclosed by Nguyen, for the purpose of creating a training device that allows for users to practice identifying how to manipulate a catheter on a simulated device system with providing feedback in order to get more practice before practicing on a live patient.
In regards to claim 22, Nguyen in view of Carlson discloses the system of claim 1.  Nguyen further discloses, “wherein the at least one simulated lung is an animal lung configured to simulate the lung of a human (para. 18 discusses the lung used in the enclosure is one of an animal lung).”
In regards to claim 23, Nguyen in view of Carlson discloses the system of claim 22.  Nguyen further discloses, “wherein the at least one simulated lung is an animal lung configured to simulate the lung of a human (para. 18 discusses the lung used in the enclosure is one of an animal lung)
Claims 2-5, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Hunter et al. (US 20160331343).
In regards to claim 2, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising a thoracic navigation system including a catheter guide assembly.”  Nguyen specifically discloses that the simulated lung model is accessible for simulations and is capable of being used for medical equipment simulations such as ones with bronchoscopes or catheters (para. 18 the system being used for medical device simulation).  Hunter teaches, “comprising a thoracic navigation system including a catheter guide assembly (para. 61 a steerable catheter is used, para. 59 the need for a medical thoracic navigation system to screen for different types of cancers, para. 76 the types of thoracic navigation systems).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined a thoracic catheter system, as taught by Hunter, with the simulated lung system of claim 1, as disclosed by the modified system of Nguyen, for the purpose of creating a training system that allows users to practice thoracic navigation using a catheter.
In regards to claim 4, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the thoracic navigation system includes an electromagnetic navigation system.”  Nguyen discloses specifically that the simulated lung model is accessible for simulations and is capable of being used for medical equipment simulations such as ones with bronchoscopes or catheters (para. 18 the system being used for medical device simulation).  Hunter teaches, “wherein the thoracic navigation system includes an electromagnetic navigation system (para. 75-76 a specific thoracic navigation system can be used and the system contains an electronic field generator and electronic coils for tracking the location of the device).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the electromagnetic navigation system, as taught by Hunter, with the simulated lung system of claim 2, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that allows of the user to track the location of the catheter in the simulated lung.
In regards to claim 5, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “the tool including a sensor detectable by the thoracic navigation system.”  Nguyen discloses specifically “comprising at least one tool insertable into the at least one simulated lung (para. 18 medical tools can be inserted into the simulated lung to practice using the tools).” Hunter teaches, “the tool including a sensor detectable by the thoracic navigation system” (para. 75-76 a specific thoracic navigation system can be used and the system contains an electronic field generator and electromagnetic coil sensors for tracking the location of the device). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the electromagnetic sensor system, as taught by Hunter, with the simulated lung system of claim 2, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that allows of the user to track the location of the catheter in the simulated lung.
In regards to claim 15, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising: a display device; and a computing device in communication with the thoracic navigation system and the display device, the computing device being configured to cause the display device to present one or more user interface images representing the location of a tool within the at least one simulated lung in relation to one or (para. 75-76 the system contains a display device, 80 to show images of the navigation system); and a computing device in communication with the thoracic navigation system and the display device (para. 75-76 the system will communicate with the display device, 80 to present the navigation system images), the computing device being configured to cause the display device to present one or more user interface images representing the location of a tool within the at least one simulated lung in relation to one or more pre-procedure images (para. 75-76 the system contains a display device, 80 to show images of the navigation system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the display system, as taught by Hunter, with the simulated lung system of claim 2, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that allows of the user to track the location of the catheter in the simulated lung and view the location of the catheter.
In regards to claim 16, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising: a display device; and a computing device in communication with the thoracic navigation system and the display device, the computing device being configured to cause the display device to present one or more user interface images representing the location of a tool within the at least one simulated lung in relation to a 3D model of the at least one simulated lung.”  Hunter teaches, “a display device (para.75-76 the system contains a display device, 80 to show images of the navigation system); and a computing device in communication with the thoracic navigation system and the display device (para. 75-76 the system contains a display device, 80 to show images of the navigation system), the computing device being configured to cause the display device to present one or more user (para. 83 the system is able to track the location and recreate a 3D model of the simulated lung using the navigation system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the creation of a 3D model of a lung using the navigation system, as taught by Hunter, with the simulated lung system of claim 2, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that allows of the user to track the location of the catheter in the simulated lung and create a simulated visualization of the lung.
In regards to claim 17, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising an intra-procedure imaging modality.”  Hunter teaches, “comprising an intra-procedure imaging modality (para. 83 the navigation system creates a 3D image or model from the images taken during the process, this is an example of intra-procedure image modeling, therefore, inherently the catheter system is an intra-procedure imaging modality).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the creation of a 3D model of a lung using the navigation system, as taught by Hunter, with the lung system of claim 2, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that can take images of the respiratory system during catheter navigation.
In regards to claim 18, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “a display device; and a computing device in communication with the thoracic navigation system and the display, the computing device being configured to cause the display device to present one or more user interface images representing the location of a tool (para. 75-76 the system contains a display device, 80 to show images of the navigation system); and a computing device in communication with the thoracic navigation system and the display (para. 75-76 the system contains the display device to show the images taken from the navigation system), the computing device being configured to cause the display device to present one or more user interface images representing the location of a tool within the at least one simulated lung in relation to one or more intra-procedure images (para. 81 the system is able to identify the location and position of the tool, para. 83 the system is able to track the location and recreate a 3D model of the simulated lung using the navigation system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system being able to display images taken, as taught by Hunter, with the lung system of claim 17, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that can take images of the respiratory system during catheter navigation.
In regards to claim 19, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the intra-procedure images are presented in combination with the pre-procedure images.”  It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the display device to display both the pre-procedure images and the procedures during the procedure.  This presentation is consider to be printed matter and is not functionally related to the device, meaning that it does not further distinguish the invention (In re Gulack, 217 USPQ 401 (Fed, Circ, 1983)).  The fact that these two images are presented together makes it more convenient for the user to compare the images but does not alter the functional relationship.  The mere support of the device for printed matter is not the kind of functional .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of James (US 3209469).
In regards to claim 7, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the fluid controller is in fluid communication with a vascular network of the at least one simulated lung, and the fluid simulates blood.”  James teaches, “wherein the fluid source is in fluid communication with a vascular network of the at least one simulated lung wherein the fluid simulates blood (col. 1 ln. 43-49 the system will pump blood into the arteries which will be pumped all throughout the lungs for oxygenation).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the blood being pumped into the vascular networks of the lungs, as taught by Bardsley, with the simulated lung system of claim 1, as disclosed by the modified system of Nguyen, for the purpose of creating training device that simulates how blood is transferred to the lungs to be oxygenated.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Winnike et al. (US 20060121430).
In regards to claim 8, the modified system of Nguyen discloses the above mentioned, where Nguyen explicitly discloses, “wherein the fluid controller is in fluid communication with one or more locations within the plurality of airways (para. 19 the system is able to move air or fluid throughout the simulated lungs using the vacuum pump),” but fails to disclose, “the fluid simulates mucus.”  Winnike teaches, “wherein the fluid simulates mucus (para. 34 the simulated mucus can be added into the simulated airways).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the fluid inserted being mucus, as taught by Winnike, with the simulated lung system moving fluid though out the lungs, as disclosed by the modified system Nguyen, for the purpose of creating a training device that simulates what mucus build up looks like in the respiratory system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Bardsley et al. (US 20080227073) in further view of Singh (US 20100163023).
In regards to claim 9, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the fluid controller is configured to inject the fluid into the airways of the at least one simulated lung based on the location of a tool within the at least one simulated lung to simulate an airway hemorrhage or pneumothorax.”  Bardsley teaches, “wherein the fluid controller is configured to inject the fluid into the airways of the at least one simulated lung to simulate an airway hemorrhage (para. 60 the system contains valves which allow for blood to flow into the pleural space of the lungs, or the area where the bronchi go into, and fills up that area to simulate a hemothorax, or a hemorrhage of the lungs).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the blood being pumped into the lungs, as taught by Bardsley, with the simulated lung system, as disclosed by the modified system of Nguyen, for the purpose of creating training device that simulates trauma in the lungs for proper medical training.  Further both the modified system of Nguyen and Bardsley fail to disclose, “based on the location of a tool within the at (Fig. 1, para. 4 the intubation tube insertion can cause bleeding in the airways if done incorrectly).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the medical intubation tube being inserted into the trachea and causing damage, as taught by Singh, with the modified system of Nguyen and Bardsley which could simulate airway trauma, for the purpose of creating a training system that is able to simulate trauma to the airways and lungs when a tool or device is inserted incorrectly during a procedure. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), in view of Bardsley (US 20080227073), Singh (US 20100163023), as applied to claim 9 above, in further view of Hunter et al. (US 20160331343).
In regards to claim 10, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the location of the tool is determined by a thoracic navigation system.” Hunter teaches, “the location of the tool is determined by a thoracic navigation system (para. 75 the system is used to view different parts of the respiratory system and the thoracic navigation system is used to view different medical apparatuses).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thoracic navigation system, as taught by Hunter, with the modified lung system of claim 9, as disclosed by the modified system of Nguyen, for the purpose of creating training device that allows users to practice using medical tools and tracking them through the respiratory system . 
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Lampotang et al. (US 5584701).
In regards to claim 11, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “wherein the respiratory controller is configured to control the inspiration and expiration of air into the at least one simulated lung to simulate coughing.”  Lampotang teaches, “wherein the respiratory controller is configured to control the inspiration and expiration of air into the at least one simulated lung to simulate coughing (col. 12 lin. 8-36 the system can simulate spontaneous coughing, col. 18 lin. 44-62 the system simulates coughing by increasing the pressure and pushing out the air in the system to mimic expiration).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system simulating coughing, as taught by Lampotang, with the lung system of claim 1, as disclosed by the modified system of Nguyen, for the purpose of creating a training simulator that can simulate involuntary respiration actions.
In regards to claim 12, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising a vacuum source which is controlled by the respiratory controller and in fluid communication with the plurality of airways to simulate coughing by suctioning air out of the at least one simulated lung.”  Lampotang teaches, “a vacuum source which is controlled by the respiratory controller and in fluid communication with the plurality of airways to simulate coughing by suctioning air out of the at least one simulated lung (col. 12 lin. 8-36 discusses how the system can simulate spontaneous coughing, further see col. 18 lin. 44-62 discussing how the system simulates coughing by increasing the pressure and pushing out the air in the system to mimic expiration).”  Therefore, it would have been .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Ghez (US 20140220532), in further view of Lampotang et al. (US 5584701) .
In regards to claim 13, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising an inflatable bladder within the housing unit, wherein rapid inflation of the bladder forces deflation of the at least one simulated lung to simulate coughing or a pneumothorax.”  Ghez teaches, “further comprising an inflatable bladder within the housing unit, wherein rapid inflation of the bladder forces deflation of the at least one simulated lung” (para. 12 the system contains a bladder that is inflated and deflated in order to control the motions of the lungs, when the bladder is inflated the lungs deflate, and when the bladder deflates the lung inflates, para. 28 the bladder 13 which inflates to help control the breathing and motion of the lungs, similar to a diaphragm).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined a bladder to act as a diaphragm to control the inflation and deflation of the lungs, as taught by Ghez, with the simulated lung system of claim 1, as disclosed by the modified system of Nguyen, for the purpose of creating a training system that is able to simulate how a diaphragm helps control breathing in the body.  Nguyen and Ghez fail to disclose, “to simulat[ing] coughing or a pneumothorax.”  Lampotang teaches, “simulat[ing] coughing” (col. 12 lin. 8-36 the system can be programed to simulate breathing patterns such as coughing). Therefore, it would .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20140315175) in view of Carlson et al. (US 2017065956), as applied to claim 1 above, in view of Stoianovici et al. (US 20050214727).
In regards to claim 20, the modified system of Nguyen discloses the above mentioned, but fails to disclose, “further comprising a tool insertable from an exterior of the housing unit through a membrane in an interior of the housing unit and into the at least one simulated lung while maintaining appropriate partitions and pressure differentials within the housing unit.” Stoianovici teaches, “further comprising a tool insertable from an exterior of the housing unit through a membrane in an interior of the housing unit and into the at least one simulated lung while maintaining appropriate partitions and pressure differentials within the housing unit” (para. 55 the system contains a simulated tissue element over the housing and the system is cut using different surgical tools but allows for the respiratory system to function normally even while incisions are made and tools are inserted).  Therefore, it would have been obvious to one having ordinary skill in the art to have combined the laparoscopic instruments for piercing the simulated body, as taught by Stoianovici, with the simulated respiratory system of claim 1, as disclosed by the modified system of Nguyen, for the purpose of creating a training device that is able to allow for users to practice making incisions into a simulated respiratory system.

Response to Arguments
In regards to Applicant’s arguments relating to the claim interpretation, the Applicant has acknowledged the previous interpretation.
Applicant’s arguments, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the non-final rejection has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but are considered moot due to the requirement of the addition of a new reference in response to the claim amendments.  The Applicant argues that Nguyen does not disclose the amended claim limitations.  The Examiner points out that this argument is considered moot.  The current claim amendments are taught by the newly applied prior art of Carlson which discloses a trackable catheter system which presents an image of the lung as shown in figure 4 and described in paragraphs 60-63.  Please see above 103 rejection for further detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/L.D.V/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715